Citation Nr: 1507657	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Whether an overpayment of benefits was validly created in the amount of $5,812.97 due to the removal of the Veteran's adopted daughter as a dependent, effective November 30, 2010.  

2.  Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $5,812.97.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  An April 2007 rating decision granted entitlement to a total rating based on unemployability due to service connected disabilities (TDIU) and eligibility to educational assistance benefits under the Survivors' and Dependents' Educational Assistance Program (38 U.S.C.A. Chapter 35). 

2.  The Veteran's adopted daughter elected Chapter 35 education benefits effective November 24, 2008. 

3.  For the period from November 24, 2008, forward, the Veteran was paid for his daughter based on her school attendance while his daughter was concurrently receiving Chapter 35 benefits.

4.  The creation of the overpayment was solely the result of VA administrative error; the Veteran's actions did not contribute to the creation of the debt.



CONCLUSIONS OF LAW

1.  The overpayment of $5,812.97 was not properly created, and the debt against the Veteran is not valid.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. 
§§ 21.4135(p), 21.7135(v)(2) (2014).

2.  There remains no question of law or fact for the Board to resolve regarding the denial of a waiver of recovery of overpayment in the amount of $5,812.97.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).

Validity of Debt Created

The Court has held that before adjudication of a waiver application occurs, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98 (April 24, 1998).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2014).

For purposes of educational assistance benefits under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2014); 
38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2014).

Important in the present case, the payment of both a dependency allowance as part of a veteran's disability compensation benefits, and educational assistance under Chapter 35, constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. 
§§ 3.667(f), 3.707, 21.3023.  Once an election for education benefits under the Survivors' and Dependents' Educational Assistance Program (DEA) is received, it is final once the eligible child commences an educational program.  38 C.F.R. 
§ 21.3023(c)(1). 

The Veteran and his wife adopted their granddaughter "K" in November 2007.  As indicated by the November 2007 adoption decree, "K" was to apply for VA educational benefits based on the Veteran's period of active service.  The Veteran and "K" first filed for educational benefits in June 2008.  See June 2008 VA Form 21-674.  At the same time he filed for educational benefits, the Veteran submitted the November 2007 adoption decree and a VA Form 21-686c, Declaration of Status of Dependents, adding "K" as a dependent.  On the VA Form 21-686c the Veteran indicated "Add (1) dependent to compensation benefit.  See adoption decree.  ["K"] will be attending [college] on June 9, 2008 (full time on Sept. 2008 seeking BS)" 

In connection with an August 2008 rating decision that increased the Veteran's disability compensation, the RO sent the Veteran a letter in September 2008, informing him that he is receiving an additional amount in benefits for his spouse and daughter.  This letter specifically informed the Veteran that he was receiving a school-age child increase in compensation, effective September 1, 2008, which would continue until November 2011 when "K" reached age 23.  The letter also stated that the Veteran is responsible for informing the VA if there is a change in the number of his dependents.  There is nothing in this letter indicating that the Veteran should inform the VA whether or not one of his dependents is receiving additional benefits.  

Basic eligibility to DEA benefits was established in an April 2007 rating decision, effective August 2006.  Evidence of record indicates "K" applied for DEA benefits and began receiving compensation effective November 24, 2008.  

A November 17, 2010 Report of Contact (ROC) completed by an employee at the Albuquerque Regional Office (RO) indicates that the Veteran visited the RO inquiring about the accuracy of his compensation payments.  Specifically, the Veteran inquired as to why he was receiving a payment in excess of the 100 percent compensation rate.  The ROC further indicates that the RO employee then noticed the Veteran was receiving additional compensation for "K" as a dependent and "K" was receiving DEA benefits, which the RO employee informed the Veteran is not allowed and resulted in an overpayment.  Finally, the ROC indicated the Veteran planned on filing for a waiver as he did not know he was unable to claim "K" as a dependent if she was claiming her own benefits.  

On November 24, 2010, the RO sent a letter to the Veteran explaining to him that his benefits were going to be reduced because it was determined that the Veteran was receiving duplicative benefits as the Veteran was receiving dependent benefits for his daughter "K" and "K" was also receiving DEA benefits.  This letter explained to him that "K" elected to receive DEA benefits in November 2008.  Lastly, the RO explained that an overpayment had been created and that the Veteran would be receiving a separate letter notifying him of the amount of the overpayment.

In December 2010, the DMC sent the Veteran a letter stating that an overpayment had been created in the amount of $5,812.97, and VA planned to withhold disability compensation benefits beginning in March 2011.  The letter explained what the Veteran should do if he disagreed with the decision.  In December 2010, the Veteran sent to the RO a financial status report and requested a waiver of overpayment.  In addition, the Veteran submitted a statement in which he indicated that "K" lived in Oklahoma and he did not know she was receiving educational benefits.  

The Veteran's request for a waiver was sent to the DMC Committee on Waivers and Compromises ("Committee").  The Committee denied the Veteran's request for a waiver in February 2011 because it determined that the Veteran was at fault for not informing the RO that his child was in receipt of DEA benefits.  While the Committee found no evidence of fraud, misrepresentation, or bad faith, the Committee determined that the receipt of duplicate benefits resulted in unjust enrichment and a failure to make a repayment would result in an unfair gain to the Veteran.  

In February 2011, the Veteran filed a timely Notice of Disagreement regarding the denial of the waiver.  In April 2011, the RO issued a Statement of the Case affirming the denial of the waiver, finding the Veteran was at fault in creating the overpayment, and there was no indication of undue financial hardship listed on his financial status report. 

The evidence of record clearly indicates that the Veteran's daughter "K" received DEA benefits at the same time as the Veteran was receiving dependent benefits.  As such, overpayment of $5,812.97 was created by application of 38 U.S.C.A. § 3562.  Although there is no specific accounting in the claims file, the evidence confirms that the Veteran was in receipt of a monthly dependency allowance for "K" from September 1, 2008, to at least November 24, 2010.  The evidence also confirms that an award of DEA benefits on behalf of "K" was made beginning on November 24, 2008.  As such, this resulted in a duplication of benefits (the Veteran's disability compensation benefits and "K's" DEA benefits), which created an overpayment on the Veteran's account in the amount of $5,812.97.  

Under 38 U.S.C.A. § 5112(b)(10), however, the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  Neither the Veteran's actions nor failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b); 
38 C.F.R. § 3.500(b)(1); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, the question is whether the overpayment at issue was solely due to error on the part of VA.

Based on a thorough review of the record, the Board finds that the evidence reflects that the Veteran's overpayment was created as the sole result of VA administrative error.  The RO clearly had the opportunity to prevent the overpayment by taking the appropriate action based on the information it had before it in June 2008 when the Veteran and "K" applied for DEA benefits.  VA's Adjudication Procedure Manual, M21-1MR Part III, Subpart III, (previously M21-1, Part IV, Section 14.13), provides that following authorization of an award of DEA benefits, action should be taken to reduce or discontinue disability awards based on the school attendance of a child.  However, no action was taken by the RO until November 2010, when the Veteran inquired about his compensation payments and RO personnel confirmed that "K" was receiving education benefits.

The Committee indicated that the Veteran should have known that simultaneous receipt of both a disability compensation dependency allowance and the dependent's receipt of educational benefit were prohibited, and repayment would be required.  The Committee further indicated that the Veteran was explained of the prohibition and requirement for repayment in the initial applications, mutual award letter, attachments, and other VA letters.  However, there is no evidence that the Veteran knew or should have known that the payments were erroneous.  There is no evidence that he provided VA with any false information or failed to notify VA of any other relevant information that would have precluded eligibility.  Given there is no communication contained in the file from the RO to the Veteran that informed the Veteran that he was not entitled to payment or that the RO would stop payment, the Board finds that administrative error solely attributable to VA is established.  Accordingly, the overpayment at issue was not properly created, and the assessed debt of $5,812.97 is not valid and not owed by the Veteran.

As there is no longer any overpayment of benefits, the question of a waiver of recovery of the overpayment is rendered moot, and the appeal will be dismissed.


ORDER

The overpayment of $5,812.97 was not properly created, and to this extent, the appeal is granted.

The appeal of the claim for a waiver of overpayment of VA disability benefits in the amount of $5,812.97 is dismissed.



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


